Citation Nr: 0421276	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-03 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a reduction of the veteran's VA non-service-connected 
disability pension benefits on account of receipt of Social 
Security Administration disability benefits was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 administrative action 
by the Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO), reducing the veteran's improved pension 
benefits due to his receipt of Social Security Administration 
(SSA) income.

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.  The 
Board notes that an overpayment was created in this case 
because of the veteran's receipt of unreported Social 
Security Administration disability benefits concurrent with 
VA non-service-connected disability pension benefits.  The 
veteran is requesting a waiver of this overpayment.  
Accordingly, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran originally was found eligible for VA non- 
service-connected disability pension benefits in April 1974, 
effective from June 1972.

2.  In October 2000, the RO properly reduced the veteran's 
monthly VA pension payments because of his receipt of monthly 
SSA payments.


CONCLUSION OF LAW

The receipt of Social Security disability benefits by the 
veteran constitutes countable income for the purpose of 
determining the amount of his non-service-connected 
disability pension benefits; reduction of his VA non-service- 
connected disability pension was therefore proper. 38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim. The veteran and 
his representative were advised in the statement of the case 
issued in April 2002 of the relevant law and evidence that 
the RO relied on in deciding this claim. The statement of the 
case also contained a rationale that addressed the 
contentions of the representative set forth in the notice of 
disagreement received in November 2000. The veteran and his 
representative were also afforded the opportunity to 
elaborate on the veteran's theory of the case at a hearing 
before the undersigned Board member in March 2004. The Board 
notes that the facts in this case are not in dispute and that 
this appeal turns on an interpretation of the governing law. 
Thus, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed or to assist the veteran further in 
obtaining evidence necessary to substantiate his claim.

Although Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001), held that all of the sections of the VCAA were 
retroactive, the Court of Appeals for Veterans Claims has 
also held that the holding in Holliday "was not intended to 
stand for the proposition that the VCAA requires remand of 
all pending claims and that this Court may not decide that 
the VCAA could not affect a pending matter." Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc). 
Significantly for the instant appeal, the Court has held the 
VCAA inapplicable to a matter of pure statutory 
interpretation. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").

The Board therefore concludes that a remand would serve no 
useful purpose with respect to the issue adjudicated on this 
appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

Factual Background.

The facts in this case are not in dispute.  The RO in a 
rating decision dated in April 1974 awarded the veteran non-
service-connected pension benefits, effective from June 1972.  
In September 1985 the veteran was notified by VA that his 
election of improved pension was granted, effective July 1, 
1985.  He was furnished a VA Form 21-8768 with his 
notification letter, which informed him that he was obligated 
to provide prompt notice of any change in income or net worth 
or dependency status and that failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  He was provided notice of the need to 
report changes in his monthly income in RO letters dated in 
August 1991, November 1991, November 1992, November 1993, and 
August 1994.

The veteran thereafter provided annual information regarding 
his income as late as February 1999.  Thereafter the RO 
became aware that the veteran was in receipt of SSA benefits.  
The RO wrote the veteran a letter in August 2000 and informed 
him of a proposed reduction in the monthly amount of VA 
pension benefits because of his receipt of SSA income.  In 
October 2000, the RO reduced his improved pension benefits 
retroactively to December 1, 1999.  This action resulted in 
an overpayment of VA pension benefits.

The veteran in testimony in May 2002 and in March 2004 
essentially testified that he either informed VA in good 
faith of his receipt of SSA benefits or that he thought that 
VA was aware of his receipt of SSA benefits. 

Analysis

VA law and regulations provide for the payment of nonservice- 
connected pension benefits to veterans with active wartime 
service who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, and who have an annual income not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3 (2003).

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded. 38 U.S.C.A. § 1503 (West 2003); 38 C.F.R. §§ 3.23, 
3.271(a). Income from SSA benefits and income of a spouse are 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore are included as countable income. See  38 C.F.R. § 
3.272.

Whether or not the veteran notified VA of his receipt of SSA 
disability benefits is not pertinent to the current issue and 
should be presented in conjunction with his request of a 
waiver of the overpayment.  SSA disability benefits 
constitute countable income pursuant to the provisions of 38 
C.F.R. § 3.271 because they are not otherwise specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  As such, 
the RO properly included the veteran's SSA benefits as income 
in determining the proper amount of VA benefits to be paid.  
As such his VA non-service- connected pension benefits were 
reduced.  The reduction in this case was proper.

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute and regulations, that is whether the 
reduction of the veteran's non-service-connected disability 
pension for receipt of SSA disability benefits was 
appropriate. 

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999). 


ORDER

Since the Social Security benefits received by the veteran 
constitute countable income for VA non-service-connected 
disability pension purposes, the reduction of his VA non- 
service-connected disability pension was proper; the appeal 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



